 
 
I 
112th CONGRESS 2d Session 
H. R. 3931 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2012 
Mr. Watt introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on Disperse Blue 284. 
 
 
1.Disperse Blue 284 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Disperse Blue 284, (Ethanol, 2,2′-[[4-[2-(3,5-dinitro-2-thienyl) diazenyl] phenyl]imino]bis-, 1,1′-diacetate) (CAS No. 42783–06–2) (provided for in subheading 3204.11.10)FreeNo changeNo changeOn or before 12/31/2014    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
